DETAILED ACTION

This office action is in regards to a 371 application filed June 15, 2020 claiming priority to PCT/KR2019/013802 filed October 21, 2019 and foreign applications KR10-2019-0129090 filed October 17, 2019 and KR10-2018-0161808 filed December 14, 2018.  Claim 9 has been amended. Claims 1-13 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  In line 7, the phrase “… (based on solids) …” may be suggested to read “… based on the total solids …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3385292 A1). 
Han et al. disclose a method of preparing an ABS-based graft copolymer having improved impact strength, the method comprising: a) a step of polymerizing 100 parts by weight of a conjugated diene-based monomer, 0.5 to 5 parts by weight of an emulsifier, and 0.01 to 6 parts by weight of a water-soluble polymerization initiator; b) a step of adding 0.01 to 5 parts by weight of an emulsifier thereto when a polymerization conversion rate is 60 to 85 %, after step a); c) a step of terminating polymerization when a polymerization conversion rate is 90 to 99 % to obtain a large-diameter diene-based rubber latex; and d) a step of graft-polymerizing 100 parts by weight of a monomer mixture comprising 40 to 70 % by weight (based on solids) of the large-diameter diene-based rubber latex, 15 to 35 % by weight of an aromatic vinyl monomer, and 5 to 25 % by weight of a vinyl cyan monomer with 0.01 to 3 parts by weight of an emulsifier, 0.01 to 3 parts by weight of an initiator, and 0.001 to 1 part by weight of an oxidation-reduction catalyst, wherein the emulsifiers of steps a) and d) are a multimeric acid of an unsaturated fatty acid or a metal salt thereof [Claim 1]. Han et al. disclose the ABS-based graft copolymer latex was coagulated with 2 parts by weight of an aqueous sulfuric acid solution, washed, and dried, thereby obtaining a powder [0095].
In regards to claims 6-7, Han et al. disclose in Example 1 the formation of an ABS-based graft copolymer comprising 180 (=55+100+25) parts by weight of deionized water; 0.52 (=0.3+0.12+0.05) parts by weight of initiator, 1.5 parts by weight of an emulsifier, 0.65 (=0.3+0.35) parts by weight of a molecular weight modifier, 0.15 parts by weight of an electrolyte, a polymerization conversion rate of 97% [Example 1; 0091-0094]. 
In regards to claim 8, Han et al. disclose the ABS-based latex is coagulated then washed and dried, thereby obtaining a powder and to one of ordinary skill in the art would find obvious to dehydrate and dry the wet powder to form the solid powder [0095]. 
In regards to claim 9, Han et al. disclose an ABS-based graft copolymer mixture comprising 40 to 70 % by weight (based on solids) of the large-diameter diene-based rubber latex, 15 to 35 % by weight of an aromatic vinyl monomer, and 5 to 25 % by weight of a vinyl cyan monomer with 0.01 to 3 parts by weight of an emulsifier [Claim 1; Examples 1-4].
In regards to claim 10, Han et al. disclose that 27.5 parts by weight of the obtained powder of ABS-based graft copolymer latex of claim 1 is further mixed with 72.5 parts by weight of a styrene-acrylonitrile copolymer [0005, 0009, 0095; Claim 15].
In regards to claim 11-13, since Han et al. teach substantially identical ABS-based graft copolymer and styrene-acrylonitrile copolymer thermoplastic composition as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Han et al. will be the same as claimed (i.e., b-value of 9 or less, 45° gloss of 90 or more, and scorch test at 190°C of 60 minutes or more). If there is any difference between the product of Han et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 02/38641 A1).  
Kim et al. disclose a preparation method of acrylonitrile-butadiene-styrene rubber latex comprising the step of emulsion-polymerizing i) polybutadiene rubber latex; ii) aromatic vinyl compound; and iii) vinyl cyan compound with the addition of a reactive emulsifier [Claim 1]. Kim et al. disclose the method wherein i) 40 to 70 parts by weight of the polybutadiene rubber latex; ii) 15 to 30 parts by weight of the aromatic vinyl compound; and iii) 10 to 25 parts by weight of the vinyl cyan compound were emulsion polymerized with the addition of 0.01 to 4.0 parts by weight of the reactive emulsifier in order to prepare the acrylonitrile-butadiene-styrene rubber latex [Claim 2]. The acrylonitrile-butadiene-styrene latex which is prepared from the emulsion copolymerization is coagulated with flocculants such as sulfuric acid, MgSO4, CaCl2, and Al2(SO4) in order to obtain a resulting powder [p.10, lines 20-22]. Kim et al. disclose in the non-limiting examples 1-4, 2 parts of flocculant is used to coagulate the latex meeting the instant limitation of total coagulant of 1.66-2.20 parts by weight and to one of ordinary skill in the art, a combination of flocculants (e.g., a first and second flocculant) in various ratios may be used with a reasonable expectation of success. Kim et al. disclose the latex had a solids content of about 46 wt.% [Examples 1-4].
In regards to claims 2-3, Kim et al. disclose the acid coagulant of sulfuric acid and the salt coagulants of MgSO4, CaCl2, and Al2(SO4) [p.10, lines 20-22].
In regards to claims 6-7, Kim et al. disclose the preparation method of acrylonitrile-butadiene-styrene rubber latex further comprises 100 parts of ion-exchange water (i.e., deionized water), 0.2-1.5 parts by weight of an initiator, 0.5-2 parts by weight of an electrolyte, 0.1-0.5 parts by weight of a molecular weight controller, 1-4 parts of emulsifier, and a polymer conversion of about 99% [Table 1; Examples 1-4; p.9, line 5 – p.11, line 1].
In regards to claim 8, Kim et al. disclose the latex is prepared from the emulsion copolymerization is coagulated with flocculants such as sulfuric acid, MgSO4, CaCl2, and Al2(SO4) in order to obtain a resulting solid powder which is washed and to one of ordinary skill in the art would find obvious to dehydrate and dry the wet powder to form the solid powder [p.10, lines 20-22; Examples 1-4].
In regards to claim 9, Kim et al. disclose an acrylonitrile-butadiene-styrene rubber latex comprising: i) 40 to 70 parts by weight of the polybutadiene rubber latex; ii) 15 to 30 parts by weight of the aromatic vinyl compound; and iii) 10 to 25 parts by weight of the vinyl cyan compound were emulsion polymerized with the addition of 0.01 to 4.0 parts by weight of the reactive emulsifier [Claim 2]. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 02/38641 A1) in view of Han et al. (EP 3385292 A1). 
The rejection of Claim 1 is adequately set forth in Paragraphs 5 and 6 above and is incorporated herein by reference.
Kim et al. do not disclose a thermoplastic resin composition comprising 20-40 wt.% of a vinyl cyanide – conjugated diene – aromatic vinyl graft copolymer and 60-80 wt.% of an aromatic vinyl – vinyl cyanide copolymer. 
In regards to claim 10, Han et al. disclose that 27.5 parts by weight of the obtained powder of ABS-based graft copolymer latex of claim 1 is further mixed with 72.5 parts by weight of a styrene-acrylonitrile copolymer [0005, 0009, 0095; Claim 15]. Han et al. disclose the resultant ABS-based graft copolymer powder is mixed with SAN copolymer, the mixture is extruded or injection molded, wherein the ABS-SAN mixture provides superior impact strength with a satisfactory property balance [0080-0083] therefore one of ordinary skill in the art would find obvious to use the ABS-grafted copolymer of Kim et al. which is similar to the ABS-grafted copolymer of Han et al., with the SAN copolymer of Han et al. in the same ratio to provide a ABS-SAN mixture with superior impact strength when extruded or injection molded.
In regards to claim 11-13, since Han et al. teach substantially identical ABS-based graft copolymer and styrene-acrylonitrile copolymer thermoplastic composition as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Han et al. will be the same as claimed (i.e., b-value of 9 or less, 45° gloss of 90 or more, and scorch test at 190°C of 60 minutes or more). If there is any difference between the product of Han et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 

Allowable Subject Matter

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763